SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 REGISTRATION WITH CVM SHOULD NOT BE CONSTRUED AS AN EVALUATION OF THE COMPANY. COMPANY MANAGEMENT IS RESPONSIBLE FOR THE INFORMATION PROVIDED. 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1 – ADDRESS Av. das Nações Unidas, 8501 – 19 ° andar 2 - DISTRICT Pinheiros 3 - ZIP CODE 05425-070 4 – CITY Săo Paulo 5 - STATE SP 6 - AREA CODE 011 7 - TELEPHONE 3025-9297 8 - TELEPHONE 3025-9159 9 - TELEPHONE 3025-9305 10 - TELEX 11 - AREA CODE 011 12 - FAX 3025-9438 13 – FAX 3025-9217 14 - FAX - 15 - E-MAIL 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Alceu Duilio Calciolari 2 – ADDRESS Av. das Nações Unidas, 8501 – 19 ° andar 3 - DISTRICT Pinheiros 4 - ZIP CODE 05425-070 5 – CITY Săo Paulo 6 - STATE SP 7 - AREA CODE 011 8 - TELEPHONE 3025-9297 9 - TELEPHONE 3025-9159 10 - TELEPHONE 3025-9305 11 - TELEX 12 - AREA CODE 011 13 - FAX 3025-9438 14 – FAX 3025-9217 15 - FAX - 16 - E-MAIL ri@gafisa.com.br 01.04 - REFERENCE / AUDITOR CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - END 3 - QUARTER 4 - BEGINNING 5 – END 6 - QUARTER 7 - BEGINNING 8 - END 1/1/2010 12/31/2010 1 1/1/2010 3/31/2010 4 10/1/2009 12/31/2009 09 - INDEPENDENT ACCOUNTANT Ernst&Young Terco Auditores Independentes Soc. Simples 10 - CVM CODE 00471-5 11 - PARTNER IN CHARGE Daniel Gomes Maranhão Junior 12 - PARTNER’S CPF (INDIVIDUAL TAXPAYER’S REGISTER) 070.962.868-45 Page: 1 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 01.05 - CAPITAL STOCK Number of Shares (in thousands) 1 - CURRENT QUARTER 3/31/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - SAME QUARTER, PREVIOUS YEAR 3/31/2009 Paid-in Capital 1 - Common 419,336 167,077 133,088 2 - Preferred 0 0 0 3 - Total 419,336 167,077 133,088 Treasury share 4 - Common 600 3,125 3,125 5 - Preferred 0 0 0 6 - Total 600 3,125 3,125 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP National Private 4 - ACTIVITY CODE 1110 – Civil Construction, Constr. Mat. and Decoration 5 - MAIN ACTIVITY Real Estate Development 6 - CONSOLIDATION TYPE Full 7 - TYPE OF REPORT OF INDEPENDENT AUDITORS Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1 - ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL 4 – TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE Page: 2 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 – ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (In thousands of Reais) 4 - AMOUNT OF CHANGE (In thousands of Reais) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (thousands) 8 -SHARE PRICE WHEN ISSUED (In Reais) 01 03/23/2010 1,627,275 925,000 Public subscription 74,000 12.5000000000 02 03/23/2010 2,552,275 138,750 Public subscription 11,100 12.5000000000 03 03/26/2010 2,691,025 193 Private cash subscription 82 2.3590300000 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 05/09/2011 2 – SIGNATURE Page: 3 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 – CODE 2 – DESCRIPTION 3 – 3/31/2010 4 – 12/31/2009 1 Total Assets 6,723,756 5,716,173 1.01 Current Assets 3,472,399 2,551,038 1.01.01 Cash and cash equivalents 1,569,486 773,479 1.01.01.01 Cash and banks 55,619 44,445 1.01.01.02 Financial Investments 1,513,867 729,034 1.01.02 Credits 1,059,185 911,333 1.01.02.01 Trade accounts receivable 1,059,185 911,333 1.01.02.01.01 Receivables from clients of developments 946,207 784,639 1.01.02.01.02 Receivables from clients of construction and services rendered 79,401 94,094 1.01.02.01.03 Other Receivables 33,577 32,600 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 594,153 604,128 1.01.03.01 Properties for sale 594,153 604,128 1.01.04 Other 249,575 262,098 1.01.04.01 Deferred selling expenses 209 424 1.01.04.02 Other receivables 237,464 245,246 1.01.04.03 Prepaid expenses 11,902 16,428 1.02 Non Current Assets 3,251,357 3,165,135 1.02.01 Long Term Receivables 1,058,220 1,033,310 1.02.01.01 Sundry Credits 804,532 831,266 1.02.01.01.01 Receivables from clients of developments 654,970 696,953 1.02.01.01.02 Properties for sale 149,562 134,273 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 253,688 202,084 1.02.01.03.01 Deferred taxes 161,416 138,056 1.02.01.03.02 Other receivables 92,272 64,028 1.02.02 Permanent Assets 2,193,137 2,131,825 1.02.02.01 Investments 1,963,075 1,904,297 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in associated and similar companies - Goodwill 0 0 1.02.02.01.03 Interest in Subsidiaries 1,614,235 1,565,228 1.02.02.01.04 Interest in Subsidiaries - goodwill 0 0 1.02.02.01.05 Other Investments 348,840 339,069 1.02.02.02 Property and equipment 27,399 22,842 1.02.02.03 Intangible assets 202,663 204,686 1.02.02.03.01 Goodwill on acquisition of subsidiaries 195,534 195,088 1.02.02.03.02 Other intangible 7,129 9,598 1.02.02.04 Deferred charges 0 0 Page: 4 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 3/31/2010 4 – 12/31/2009 2 Total Liabilities and Shareholders’ Equity 6,723,756 5,716,173 2.01 Current Liabilities 1,283,314 1,219,619 2.01.01 Loans and Financing 554,995 514,831 2.01.02 Debentures 116,199 111,121 2.01.03 Suppliers 64,467 61,137 2.01.04 Taxes, charges and contributions 86,420 77,861 2.01.05 Dividends Payable 50,716 50,716 2.01.06 Provisions 7,326 11,266 2.01.06.01 Provision for contingencies 7,326 11,266 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 403,191 392,687 2.01.08.02 Obligations for purchase of real estate and advances from customers 222,749 240,164 2.01.08.03 Payroll, profit sharing and related charges 35,095 38,945 2.01.08.04 Other liabilities 145,347 113,578 2.02 Non Current Liabilities 2,010,859 2,170,920 2.02.01 Long Term Liabilities 2,010,859 2,170,920 2.02.01.01 Loans and Financing 223,226 324,547 2.02.01.02 Debentures 1,148,000 1,196,000 2.02.01.03 Provisions 75,396 69,467 2.02.01.03.01 Provisions for contingencies 75,396 69,467 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 564,237 580,906 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 48,820 51,606 2.02.01.06.02 Deferred income tax and social contribution 205,716 186,862 2.02.01.06.03 Negative goodwill on acquisition of subsidiaries - - 2.02.01.06.04 Other liabilities 309,701 342,438 2.03 Deferred income 0 0 2.05 Shareholders' equity 3,429,583 2,325,634 2.05.01 Paid-in capital stock 2,689,487 1,625,544 2.05.01.01 Capital Stock 2,691,218 1,627,275 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 293,626 318,439 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 381,651 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 Page: 5 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 – IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 3/31/2010 4 – 12/31/2009 2.05.04.05 Retained earnings 38,553 38,553 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 64,819 0 2.05.07 Advances for future capital increase 0 0 Page: 6 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 3.01 Gross Sales and/or Services 426,769 426,769 220,033 220,033 3.01.01 Real estate development and sales 376,895 376,895 202,839 202,839 3.01.02 Construction services rendered revenue 7,208 7,208 9,231 9,231 3.01.03 Barter transactions revenue 42,666 42,666 7,963 7,963 3.02 Gross Sales Deductions (13,078) (13,078) (7,131) (7,131) 3.02.01 Taxes on sales and services (10,282) (10,282) (6,800) (6,800) 3.02.02 Brokerage fee on sales (2,796) (2,796) (331) (331) 3.03 Net Sales and/or Services 413,691 413,691 212,902 212,902 3.04 Cost of Sales and/or Services (322,722) (322,722) (165,200) (165,200) 3.04.01 Cost of Real estate development (280,056) (280,056) (157,237) (157,237) 3.4.02 Barter transactions cost (42,666) (42,666) (7,963) (7,963) 3.05 Gross Profit 90,969 90,969 47,702 47,702 3.06 Operating Expenses/Income (16,903) (16,903) (56,097) (56,097) 3.06.01 Selling Expenses (15,844) (15,844) (16,610) (16,610) 3.06.02 General and Administrative (23,909) (23,909) (26,082) (26,082) 3.06.02.01 Profit sharing 0 0 0 0 3.06.02.02 Stock option plan expenses (2,228) (2,228) (6,190) (6,190) 3.06.02.03 Other Administrative Expenses (21,681) (21,681) (19,892) (19,892) 3.06.03 Financial (24,478) (24,478) (14,383) (14,383) 3.06.03.01 Financial income 14,641 14,641 22,891 22,891 3.06.03.02 Financial Expenses (39,119) (39,119) (37,274) (37,274) 3.06.04 Other operating income 9,771 9,771 0 0 3.06.04.01 Gain on partial sale of Fit Residential – negative goodwill amortiz. 0 0 0 0 3.06.04.02 Other operating income 9,771 9,771 0 0 3.06.05 Other operating expenses (4,544) (4,544) (26,534) (26,534) 3.06.05.01 Depreciation and Amortization (3,776) (3,776) (3,637) (3,637) Page: 7 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -1/1/2009 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 3.06.05.02 Other Operating expenses (768) (768) (22,897) (22,897) 3.06.06 Equity in results of investees 42,101 42,101 27,512 27,512 3.07 Total operating profit 74,066 74,066 (8,395) (8,395) 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 74,066 74,066 (8,395) (8,395) 3.10 Provision for income tax and social contribution 0 0 0 0 3.11 Deferred Income Tax (9,247) (9,247) 10,412 10,412 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders’ equity 0 0 0 0 3.15 Net income for the Period 64,819 64,819 2,017 2,017 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 418,736 418,736 129,963 129,963 EARNINGS PER SHARE ( Reais ) 0.15480 0.15480 0.1552 0.01552 LOSS PER SHARE ( Reais ) Page: 8 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 04.01 - STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 – CODE 2 – DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 4.01 Net cash from operating activities (47,824) (47,824) 29,919 29,919 4.01.01 Cash generated in the operations 92,996 92,996 12,273 12,273 4.01.01.01 Net Income for the year 74,066 74,066 (8,395) (8,395) 4.01.01.02 Equity in the results of investees (42,101) (42,101) (27,512) (27,512) 4.01.01.03 Stock options expenses 2,228 2,228 6,190 6,190 4.01.01.04 Gain on sale of investments 0 0 0 0 4.01.01.05 Unrealized interest and finance charges, net 49,777 49,777 35,540 35,540 4.01.01.06 Deferred taxes 0 0 0 0 4.01.01.07 Depreciation and amortization 4,981 4,981 4,910 4,910 4.01.01.08 Amortization of negative goodwill (1,205) (1,205) (1,273) (1,273) 4.01.01.09 Provision for contingencies 3,158 3,158 1,456 1,456 4.01.01.10 Warranty provision 2,092 2,092 1,357 1,357 4.01.01.11 Profit sharing provision 0 0 0 0 4.01.02 Variation in Assets and Liabilities (140,820) (140,820) 17,646 17,646 4.01.02.01 Trade accounts receivable (105,870) (105,870) (118,799) (118,799) 4.01.02.02 Properties for sale (5,314) (5,314) 120,256 120,256 4.01.02.03 Other Receivables 27,103 27,103 (17,699) (17,699) 4.01.02.04 Deferred selling expenses 215 215 2,360 2,360 4.01.02.05 Prepaid expenses 4,526 4,526 (50) (50) 4.01.02.06 Obligations for purchase of real estate and adv. from customers (22,294) (22,294) (28,937) (28,937) 4.01.02.07 Taxes, charges and contributions 8,559 8,559 3,817 3,817 4.01.02.08 Suppliers 3,330 3,330 (3,985) (3,985) 4.01.02.09 Payroll, profit sharing and related charges (3,850) (3,850) 3,572 3,572 4.01.02.10 Other accounts payable (23,131) (23,131) 56,802 56,802 4.01.02.11 Escrow deposits (24,094) (24,094) 309 309 4.01.03 Others 0 0 0 0 Page: 9 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 04.01 - STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 4.02 Net cash from investments activities (809,025) (809,025) (5,853) (5,853) 4.02.01 Purchase of property and equipment and deferred charges (7,070) (7,070) (5,458) (5,458) 4.02.02 Capital contribution in subsidiary companies (17,122) (17,122) (73,275) (73,275) 4.02.03 Restricted cash in guarantee to loans (784,833) (784,833) 72,880 72,880 4.02.04 Investments acquisition 0 0 0 0 4.03 Net cash from financing activities 868,023 868,023 (25,129) (25,129) 4.03.01 Capital increase 1,063,943 1,063,943 0 0 4.03.02 Loans and financing obtained 64,411 64,411 34,152 34,152 4.03.03 Repayment of loans and financing (218,266) (218,266) (58,906) (58,906) 4.03.04 Assignment of credits receivable, net (1,094) (1,094) (375) (375) 4.03.05 Dividends paid 0 0 0 0 4.03.06 Public offering expenses and deferred taxes (40,971) (40,971) 0 0 4.03.07 CCI – Assignment of credits receivable 0 0 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents 11,174 11,174 (1,063) (1,063) 4.05.01 Cash at the beginning of the period 44,445 44,445 44,445 44,445 4.05.02 Cash at the end of the period 55,619 55,619 43,382 43,382 Page: 10 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.01 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 – TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 64,819 64,819 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,063,943 0 0 0 0 0 1,063,943 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 193 0 0 0 0 0 193 5.09 Increase in capital reserves 0 (24,813) 0 0 0 0 (24,813) 5.09.01 Public offering expenses 0 (27,041) 0 0 0 0 (27,041) 5.09.02 Stock options program 0 2,228 0 0 0 0 2,228 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 Page: 11 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.02 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 64,819 0 64,819 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,063,943 0 0 0 0 0 1,063,943 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 193 0 0 0 0 0 193 5.09 Increase in capital reserves 0 (24,813) 0 0 0 0 (24,813) 5.09.01 Public offering expenses 0 (27,041) 0 0 0 0 (27,041) 5.09.02 Stock options program 0 2,228 0 0 0 0 2,228 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 Page: 12 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.01 – CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 – 3/31/2010 4 – 12/31/2009 1 Total Assets 8,818,332 7,736,709 1.01 Current Assets 5,773,717 4,892,448 1.01.01 Cash and cash equivalents 2,125,613 1,424,053 1.01.01.01 Cash and banks 280,931 292,940 1.01.01.02 Financial Investments 1,699,625 1,003,747 1.01.01.03 Restricted credits 145,057 127,366 1.01.02 Credits 2,193,650 2,008,464 1.01.02.01 Trade accounts receivable 2,193,650 2,008,464 1.01.02.01.01 Receivables from clients of developments 2,103,394 1,908,795 1.01.02.01.02 Receivables from clients of construction and services rendered 81,312 96,005 1.01.02.01.03 Other Receivables 8,944 3,664 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 1,327,966 1,332,374 1.01.03.01 Properties for sale 1,327,966 1,332,374 1.01.04 Other 126,488 127,557 1.01.04.01 Deferred selling expenses 18,802 6,633 1.01.04.02 Other receivables 95,436 108,791 1.01.04.03 Prepaid expenses 12,250 12,133 1.02 Non Current Assets 3,044,615 2,844,261 1.02.01 Long Term Assets 2,776,765 2,583,009 1.02.01.01 Sundry Credits 2,351,031 2,184,265 1.02.01.01.01 Receivables from clients of developments 1,922,482 1,768,182 1.02.01.01.02 Properties for sale 428,549 416,083 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 425,734 398,834 1.02.01.03.01 Deferred taxes 307,132 281,288 1.02.01.03.02 Other receivables 118,602 117,546 1.02.02 Permanent Assets 267,850 261,162 1.02.02.01 Investments 0 0 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in Subsidiaries 0 0 1.02.02.01.03 Other investments 0 0 1.02.02.02 Property and equipment 60,269 56,476 1.02.02.03 Intangible assets 207,581 204,686 1.02.02.03.01 Goodwill on acquisition of subsidiaries 195,534 195,088 1.02.02.03.02 Other intangibles 12,047 9,598 1.02.02.04 Deferred charges 0 0 Page: 13 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 3/31/2010 4 – 12/31/2009 2 Total Liabilities and Shareholders’ equity 8,818,332 7,736,709 2.01 Current Liabilities 2,056,473 1,980,343 2.01.01 Loans and Financing 735,741 678,312 2.01.02 Debentures 139,792 122,377 2.01.03 Suppliers 234,648 194,331 2.01.04 Taxes, charges and contributions 143,196 177,392 2.01.05 Dividends Payable 54,468 54,279 2.01.06 Provisions 7,326 11,266 2.01.06.01 Provision for contingencies 7,326 11,266 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 741,302 742,386 2.01.08.01 Obligations for purchase of real estate and advances from customers 470,986 475,409 2.01.08.02 Payroll, profit sharing and related charges 64,851 61,320 2.01.08.03 Other liabilities 205,465 205,657 2.01.08.04 Deferred taxes 0 0 2.02 Non Current Liabilities 3,268,970 3,372,185 2.02.01 Long Term Liabilities 3,268,970 3,372,185 2.02.01.01 Loans and Financing 410,067 525,443 2.02.01.02 Debentures 1,748,000 1,796,000 2.02.01.03 Provisions 117,476 110,073 2.02.01.03.01 Provisions for contingencies 117,476 110,073 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 993,427 940,669 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 161,194 146,401 2.02.01.06.02 Deferred taxes 452,496 376,550 2.02.01.06.03 Other liabilities 379,737 417,718 2.02.01.06.04 Negative goodwill on acquisition of subsidiaries 0 0 2.03 Deferred income 0 0 2.04 Minority Interests 63,306 58,547 2.05 Shareholders' equity 3,429,583 2,325,634 2.05.01 Paid-in capital stock 2,689,487 1,625,544 2.05.01.01 Capital Stock 2,691,218 1,627,275 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 293,626 318,439 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 381,651 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 Page: 14 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 – IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 3/31/2010 4 – 12/31/2009 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 2.05.04.05 Retained earnings 38,533 38,533 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 64,819 0 2.05.07 Advances for future capital increase 0 0 Page: 15 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 09.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 3.01 Gross Sales and/or Services 938,876 938,876 565,811 565,811 3.01.01 Real estate development and sales 884,666 884,666 549,920 549,920 3.01.02 Construction services rendered revenue 7,877 7,877 7,299 7,299 3.01.03 Barter transactions revenue 46,333 46,333 8,592 8,592 3.02 Gross Sales Deductions (31,291) (31,291) (23,924) (23,924) 3.02.01 Taxes on sales and services (25,512) (25,512) (21,710) (21,710) 3.02.02 Brokerage fee on sales (5,779) (5,779) (2,214) (2,214) 3.03 Net Sales and/or Services 907,585 907,585 541,887 541,887 3.04 Cost of Sales and/or Services (654,929) (654,929) (387,248) (387,248) 3.04.01 Cost of Real estate development (608,596) (608,596) (378,656) (378,656) 3.4.02 Barter transactions cost (46,333) (46,333) (8,592) (8,592) 3.05 Gross Profit 252,656 252,656 154,639 154,639 3.06 Operating Expenses/Income (160,603) (160,603) (151,810) (151,810) 3.06.01 Selling Expenses (51,294) (51,294) (46,606) (46,606) 3.06.02 General and Administrative (57,418) (57,418) (55,918) (55,918) 3.06.02.01 Profit sharing (1,693) (1,693) (1,352) (1,352) 3.06.02.02 Stock option plan expenses (3,183) (3,183) (8,567) (8,567) 3.06.02.03 Other Administrative Expenses (52,542) (52,542) (45,999) (45,999) 3.06.03 Financial (39,673) (39,673) (18,581) (18,581) 3.06.03.01 Financial income 23,929 23,929 35,527 35,527 3.06.03.02 Financial Expenses (63,602) (63,602) (54,108) (54,108) 3.06.04 Other operating income 0 0 0 0 3.06.04.01 Gain on partial sale of Fit Residential – negative goodwill amortize 0 0 0 0 3.06.05 Other operating expenses (12,218) (12,218) (30,705) (30,705) 3.06.05.01 Depreciation and Amortization (10,238) (10,238) (7,982) (7,982) 3.06.05.02 Negative goodwill amortization 0 0 0 0 Page: 16 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 09.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 3.06.05.03 Other Operating expenses (1,980) (1,980) (22,723) (22,723) 3.06.06 Equity in results of investees 0 0 0 0 3.07 Total operating profit 92,053 92,053 2,829 2,829 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 92,053 92,053 2,829 2,829 3.10 Provision for income tax and social contribution (7,746) (7,746) (6,312) (6,312) 3.11 Deferred Income Tax (14,743) (14,743) 7,883 7,883 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders’ equity 0 0 0 0 3.14 Minority interest (4,745) (4,745) (2,383) (2,383) 3.15 Net income for the Period 64,819 64,819 2,017 2,017 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 418,736 418,736 129,963 129,963 EARNINGS PER SHARE ( Reais ) 0.15480 0.15480 0.01552 0.01552 LOSS PER SHARE ( Reais ) Page: 17 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 10.01 – CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 4.01 Net cash from operating activities (107,344) (115,090) (117,987) (117,987) 4.01.01 Cash generated in the operations 177,643 176,302 66,196 66,196 4.01.01.01 Net Income for the year before taxes 92,053 64,819 36,733 36,733 4.01.01.02 Stock options expenses 3,183 3,183 8,567 8,567 4.01.01.03 Gain on sale of investments 0 0 (52,600) (52,600) 4.01.01.04 Unrealized interest and finance charges, net 64,501 64,501 37,876 37,876 4.01.01.05 Deferred taxes 0 0 0 0 4.01.01.06 Depreciation and amortization 10,238 10,238 9,255 9,255 4.01.01.07 Amortization of negative goodwill (1,205) (1,205) (1,273) (1,273) 4.01.01.08 Disposal of fixed asset 0 0 4,660 4,660 4.01.01.09 Provision for contingencies 3,158 3,158 (1,511) (1,511) 4.01.01.10 Warranty provision 2,703 2,703 1,920 1,920 4.01.01.11 Profit sharing provision 1,693 1,693 0 0 4.01.01.12 Allowance for doubtful accounts 114 114 813 813 4.01.01.13 Minority interest 0 0 11,755 11,755 4.01.02 Variation in Assets and Liabilities (284,987) (284,987) (184,183) (184,183) 4.01.02.01 Trade accounts receivable (339,600) (339,600) (475,868) (475,868) 4.01.02.02 Properties for sale (8,058) (8,058) 180,750 180,750 4.01.02.03 Other Receivables 45,467 45,467 11,097 11,097 4.01.02.04 Deferred selling expenses (12,169) (12,169) (1,943) (1,943) 4.01.02.05 Prepaid expenses (117) (117) (206) (206) 4.01.02.06 Suppliers 40,317 40,317 (4,642) (4,642) 4.01.02.07 Obligations for purchase of real estate and adv. from customers 7,666 7,666 55,056 55,056 4.01.02.08 Taxes, charges and contributions 5,019 5,019 21,516 21,516 4.01.02.09 Payroll, profit sharing and related charges 3,531 3,531 30,535 30,535 4.01.02.10 Other accounts payable (10,603) (10,603) (787) (787) Page: 18 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 10.01 – CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -1/1/2010 to 3/31/2010 4 - 1/1/2010 to 3/31/2010 5 -1/1/2009 to 3/31/2009 6 - 1/1/2009 to 3/31/2009 4.01.02.11 Escrow deposits (16,440) (16,440) 309 309 4.01.03 Others 0 0 0 0 4.02 Net cash from investments activities (731,256) (731,256) (60,667) (60,667) 4.02.01 Purchase of property and equipment and intangible assets (17,686) (17,686) (2,790) (2,790) 4.02.02 Restricted cash in guarantee to loans (713,570) (713,570) (57,877) (57,877) 4.03 Net cash from financing activities 826,591 826,591 9,741 9,741 4.03.01 Capital increase 1,063,943 1,063,943 0 0 4.03.02 Loans and financing obtained 104,105 104,105 51,631 51,631 4.03.03 Repayment of loans and financing (257,138) (257,138) (87,349) (87,349) 4.03.04 Assignment of credits receivable, net (12,787) (12,787) (17,935) (17,935) 4.03.05 Dividends paid 0 0 0 0 4.03.06 Proceeds from subscription of redeemable equity interest in securitization fund (9,668) (9,668) 69,706 69,706 4.03.07 CCI – assignment of credits receivable 0 0 0 0 4.03.08 Taxes paid (20,893) (20,893) (6,312) (6,312) 4.3.09 Public offering expenses and deferred taxes (40,971) (40,971) 0 0 4.04 Foreign Exchange Variation on Cash and Cash Equivalents 0 0 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents (12,009) (12,009) (162,601) (162,601) 4.05.01 Cash at the beginning of the period 292,940 292,940 292,940 292,940 4.05.02 Cash at the end of the period 280,931 280,931 130,339 130,339 Page: 19 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.01 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 64,819 0 64,819 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,063,943 0 0 0 0 0 1,063,943 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 193 0 0 0 0 0 193 5.09 Increase in capital reserves 0 (24,813) 0 0 0 0 (24,813) 5.09.01 Public offering expenses 0 (27,041) 0 0 0 0 (27,041) 5.09.02 Stock options program 0 2,228 0 0 0 0 2,228 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 Page: 20 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.02 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 64,819 0 64,819 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,063,943 0 0 0 0 0 1,063,943 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 193 0 0 0 0 0 193 5.09 Increase in capital reserves 0 (24,813) 0 0 0 0 (24,813) 5.09.01 Public offering expenses 0 (27,041) 0 0 0 0 (27,041) 5.09.02 Stock options program 0 2,228 0 0 0 0 2,228 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 Page: 21 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER Notes to quarterly information (parent company and consolidated) as of March 31, 2010 (Amounts in thousands of Brazilian Reais, unless otherwise stated) 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with headquarters at Av. das Nações Unidas, 8501, 19º andar, in the City and State of São Paulo, and started its commercial operations in 1997 with the objectives of: (a) promoting and managing all forms of real estate ventures on its own behalf or for third parties; (b) purchasing, selling and negotiating real estate properties in general, including provision of financing to real estate customers; (c) carrying out civil construction and civil engineering services; (d) developing and implementing marketing strategies related to its own or third party real estate ventures; and (e) investing in other companies which have similar objectives as the Company's. The Company forms jointly-controlled ventures (Special Purpose Entities - SPEs) and participates in consortia and condominiums with third parties as means of meeting its objectives. The controlled entities substantially share the managerial and operating structures and the corporate, managerial and operating costs with the Company. On February 27, 2009, Gafisa and Odebrecht Empreendimentos Imobiliários S.A. announced an agreement for the dissolution of their partnership in Bairro Novo Empreendimentos Imobiliários S.A., terminating the Shareholders’ Agreement then effective between the partners. Therefore Gafisa is no longer a partner in Bairro Novo Empreendimentos Imobiliários S.A The real estate ventures that were being conducted together by the parties started to be carried out separately, Gafisa in charge of developing the Bairro Novo Cotia real estate venture, whereas Odebrecht Empreendimentos Imobiliários S.A. in charge of the other ventures of the dissolved partnership. On June 29, 2009, Gafisa S.A. and Construtora Tenda S.A. entered into a Private Instrument for Assignment and Transfer of Quotas and Other Covenants, in which Gafisa assigns and transfers to Tenda 41,341,895 quotas of Cotia1 Empreendimento Imobiliário for the net book value of R$ 41,342 (Note 7). On December 30, 2009, the shareholders of Gafisa and Tenda approved the acquisition by Gafisa of total shares outstanding issued by Tenda. In connection with this acquisition, Tenda became a wholly-owned subsidiary of Gafisa, and its shareholders received shares of Gafisa in exchange for their shares of Tenda at the ratio of 0.205 shares of Gafisa to one share of Tenda, as negotiated between Gafisa and the Independent Committee of Tenda, both parties having been advised by independent expert companies. In view of the exchange ratio, 32,889,563 common shares were issued for the total issue price of R$ 448,844 (Note 8). Page: 22 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER On February 22, 2010, the split of our common shares was approved in the ratio of one existing share to two newly-issued shares, thus increasing the number of shares from 167,077,137 to 334,154,274. In March 2010, the Company completed an initial public offering of common shares, resulting in a capital increase of R$ 1,063,750 with the issue of 85,100,000 shares, comprising 46,634,420 shares in Brazil and 38,465,580 ADSs (Note 15). Page: 23 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies The financial statements were approved by the Board of Directors in their meeting held on May 3, 2011. The interim individual and consolidated financial information was prepared in accordance with the accounting practices adopted in Brazil, which comprise the Technical Pronouncement of the Accounting Pronouncement Committee (CPC) 21 and IAS 34 – Interim Financial Reporting, which considers the OCPC Guideline 04 on the application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities – regarding revenue recognition, and the respective costs and expenses arising from real estate development operations by reference to the stage of completion (percentage of completion method), issued by CPC, and approved by the Brazilian Securities Commission (CVM) and by the Brazilian National Association of State Boards of Accountancy (CFC), as well as the presentation of these information in accordance with the rules issued by CVM, applicable to the preparation of quarterly information (ITR). Certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales are under consideration by the International Financial Reporting Interpretation Committee (IFRIC). The results of this consideration may cause the Company to revise its accounting practices related to the recognition of results. Page: 24 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions (i) Judgments The preparation of the parent company’s and consolidated interim information on the Company requires management to make judgments, estimates and adopts assumptions that affect the reported amounts of revenue, expenses, assets and liabilities, as well as the disclosure of contingent liabilities, at the interim information base date. Assets and liabilities subject to estimates and assumptions include the useful life of property, plant and equipment, impairment of assets, deferred tax assets, provision for uncertainty tax positions, labor and civil risks, and the measurement of the estimated cost of ventures and financial instruments. (ii) Estimates and assumptions The main assumptions related to sources of uncertainty in future estimates and other important sources of uncertainty in estimates at the balance sheet date, which may result in different amounts upon settlement are discussed below: Page: 25 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions Continued (ii) Estimates and assumptions Continued a) Impairment of non-financial assets An impairment loss shall be recognized when the carrying amount of an asset or a cash-generating unit is in excess of its recoverable amount, which is the highest of the fair value less cost to sell and the value in use. The calculation of fair value less costs to sell is based on information available for sale transactions of similar assets or market prices less additional costs to dispose of the asset. The calculation of the value in use is based on the discounted cash flow model. Cash flows are derived from the budget for the following five years, and do not include restructuring activities with which the Company has not committed to undertake or future significant investments that will improve the asset basis of the cash-generating unit being tested. The recoverable amount is sensitive to the discount rate adopted under the discounted cash flow method, as well as the estimated future cash inflows and at the growth rate used for purposes of extrapolation. The main assumptions used to measure the recoverable amount of the cash-generating units are detailed in Note 9. b) Transactions with share-based payment The Company measures the cost of transactions to be settled with shares with employees based on the fair value of equity instruments on the grant date. The estimate of the fair value of share-based payments requires the determination of the most adequate pricing model to grant equity instruments, which depends on the grant terms and conditions. It also requires the determination of the most adequate data for the pricing model, including the expected option life, volatility and dividend income, and the corresponding assumptions. The assumptions and models used to estimate the fair value of share-based payments are disclosed in Note 15.3. Page: 26 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions Continued (ii) Estimates and assumptions Continued c) Provisions for tax, labor and civil risks The Company recognizes a provision for tax, labor and civil claims. The assessment of the probability of a loss includes the evaluation of the available evidences, the hierarchy of Laws, the existing case laws, the latest court decisions and their significance in the judicial system, as well as the opinion of external legal counsel. The provisions are reviewed and adjusted to take into account the changes in circumstances, such as the applicable expiration term, findings of tax inspections, or additional exposures found based on new court issues or decisions. The settlement of transactions involving these estimates may result in amounts different from those estimated in view of the inaccuracies inherent in the process for estimating them. The Company reviews its estimates and assumptions at least annually. d) Fair value of financial instruments When the fair value of the financial assets and liabilities presented in the balance sheet cannot be obtained in the active market, it is determined using valuation techniques, including the discounted cash flow method. The data for such methods is based on those practiced in the market, when possible; however, when it is not viable, a certain level of judgment is required to establish the fair value. The judgment includes considerations on the data used, such as liquidity risk, credit risk, and volatility. Changes in the assumptions about these factors may affect the presented fair value of financial instruments. e) Estimated costs of ventures Total estimated costs, comprised of incurred and future costs for completing the construction works, are regularly reviewed, according to the construction progress, and the adjustments based on this review are reflected in the income statement, which form the basis for calculating the percentage in order to recognize the revenue, as described in Note 2.4. Page: 27 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.2 Interim consolidated statements The Company’s interim consolidated statements, which include the financial statements of subsidiaries and the joint ventures indicated in Note 8, were prepared in compliance with the applicable consolidation practices and the legal provisions. Accordingly, intercompany balances, accounts, income and expenses, and unrealized earnings were eliminated. The jointly-controlled investees are consolidated in proportion to the interest held by the Company. Page: 28 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.2 Consolidated financial statements Continued The Company carried out the proportionate consolidation of the interim financial statements of the jointly-controlled investees listed below, which main information is the following: Investees % ownership interest Current Non-current Net Gross Net operating Net financial Income tax and social Net income (loss) Asset Liability Asset Liability Equity revenue result expense result contribution for the period Gafisa SPE-46 Empreendimentos Imobiliários Ltda. 60% 18,189 1,853 1 15,033 2,295 985 (1,500) (9) (425) 6 (425) Gafisa SPE-40 Empreendimentos Imobiliários Ltda. 50% 10,499 2,883 2 2,437 6,869 241 94 (8) (194) 1 (194) Dolce Vita Bella Vita SPE S/A 50% 1,877 3,943 6 8 3,878 3,281 3,430 - 2 14 2 Saíra Verde Empreendimentos Imobiliários Ltda. 70% 774 (434) (1) 28 576 22 20 - 1 - 1 DV SPE S/A 50% 1,594 469 1 111 1,870 2 (4) - - 6 - Gafisa SPE-53 Empreendimentos Imobiliários Ltda. 80% 15,647 3,707 - 5,799 6,017 2,575 95 (9) 11 (5) 11 Gafisa e Ivo Rizzo SPE-47 Empreendimentos Imobiliários Ltda. 80% 33,164 10,912 - 5,797 16,475 (85) (85) (10) - - - Gafisa SPE-50 Empreendimentos Imobiliários Ltda. 80% 49,982 2,107 1 34,784 13,664 5,429 1,785 (77) 174 (316) 174 Gafisa/Tiner Campo Belo I - Empreendimento Imobiliário SPE Ltda. 45% 11,229 4,092 3 326 9,519 528 481 (1) (446) 12 (446) Península I SPE S/A 50% 11,753 14,654 - 274 (3,483) 1,554 757 (72) 20 (68) 20 Península 2 SPE S/A 50% 10,091 12,784 3 (1) 656 85 50 - 13 (9) 13 Gafisa SPE-32 Empreendimentos Imobiliários Ltda. 80% 19,844 5,975 (1) 5,748 7,000 4,037 1,466 (145) 3 (158) - Villaggio Panamby Trust S/A 50% 4,357 248 - (62) 4,277 12 (20) 2 18 (2) 18 Gafisa SPE-44 Empreendimentos Imobiliários Ltda. 40% 3,382 587 1 133 3,584 - - (3) - - - Gafisa SPE-65 Empreendimentos Imobiliários Ltda. 80% 16,625 3,579 (1) 8,144 4,276 2,688 694 (29) 14 (128) 13 Gafisa SPE-72 Empreendimentos Imobiliários Ltda. 80% 3,564 1,739 (1) 811 121 534 190 (228) 15 (31) 15 Gafisa SPE-71 Empreendimentos Imobiliários Ltda. 80% 18,736 5,726 - 7,610 5,132 3,210 1,213 (103) 23 (109) 21 Gafisa SPE-73 Empreendimentos Imobiliários Ltda. 80% 9,800 165 - 6,250 3,430 - - (149) 28 - 28 Gafisa SPE- 76 Empreendimentos Imobiliários Ltda. 50% 142 38 - 21 83 - Gafisa SPE-70 Empreendimentos Imobiliários Ltda. 55% 14,318 1,364 - 275 12,685 - Gafisa SPE-85 Empreendimentos Imobiliários Ltda. 80% (4,155) 28,182 53 10,878 10,160 7,974 3,249 (52) (30) (189) (30) Gafisa SPE-100 Empreendimentos Imobiliários Ltda. 70% 1,977 177 - - 1,801 - Gafisa SPE-92 Empreendimentos Imobiliários Ltda. 80% 8,239 9,653 4 3,139 (239) 792 324 (82) 134 (61) 134 Sítio Jatiuca Empreendimento Imobiliário SPE Ltda. 50% 97,562 45,072 - 40,516 12,418 14,772 1,211 (26) (444) (485) (444) Deputado José Lajes Empreendimento Imobiliário SPE Ltda. 50% 5,371 1,087 - 3,289 1,003 1,042 305 161 18 (26) 18 Alto da Barra de São Miguel Empreendimento Imobiliário SPE Ltda. 50% 23,214 9,864 - 15,316 (1,630) 3,280 1,699 (68) (1) 18 (1) Reserva & Residencial Spazio Natura Empreendimento Imobiliário SPE Ltda. 50% 1,630 211 - 30 1,390 - - (3) - - - O Bosque Empr. Imob. Ltda 60% 9,014 102 - 373 8,825 - (23) (14) - 1 - Grand Park - Parque das Aguas Empreendimentos Imobiliários Ltda 50% 11,511 3,572 1 99 8,464 3,857 938 (203) 57 (99) 57 Grand Park - Parque das Arvores Empreendimentos Imobiliários Ltda 50% 20,449 4,700 (2) (428) 14,282 3,115 (143) (357) 73 (70) 73 Page: 29 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER Investees % ownership interest Current Non-current Net Gross Net operating Net financial Income tax and social Net income (loss) Asset Liability Asset Liability Equity revenue result expense result contribution for the period Dubai Residencial Empreendimentos Imobiliários Ltda. 50% 10,898 403 - - 10,567 1,052 113 (151) 13 (21) 13 Costa Maggiore Empreendimentos Imobiliários Ltda. 50% 27,784 3,463 - 16,161 8,180 4,616 1,726 (216) 26 - 26 City Park Brotas Empreendimentos Imobiliários Ltda. 50% 4,172 4,078 2 239 1,603 232 109 (127) 31 (16) 31 City Park Acupe Empreendimentos Imobiliários Ltda. 50% 4,600 3,380 1 116 1,707 228 89 (44) 66 (16) 66 Patamares 1 Empreendimentos Imobiliários SPE Ltda. 50% 8,761 2,356 1 1,251 6,289 4,276 1,543 (583) 96 (145) 96 Graça Empreendimentos Imobiliários Ltda. 50% 9,703 8,519 - 1,486 (302) - - (21) - - - Acupe Exclusive Empreendimentos Imobiliários Ltda. 50% 2,053 454 - 1,393 371 505 153 (170) 14 (14) 14 Manhattan Square Empreendimentos Imobiliários Comercial 01 SPE Ltda. 50% 36,697 17,367 3 24,170 (1,441) 1,816 535 (640) (11) - (11) Manhattan Square Empreendimentos Imobiliários Comercial 02 SPE Ltda. 50% 7,737 - - 6,399 1,338 - Manhattan Square Empreendimentos Imobiliários Residencial 02 SPE Ltda. 50% 19,438 - - 16,625 2,813 - Manhattan Square Empreendimentos Imobiliários Residencial 01 SPE Ltda. 50% 73,062 19,712 1 55,725 (1,369) 5,052 1,688 (808) (22) (286) (22) API SPE 28 - Planej.e Desenv.de Empreend.Imob.Ltda 50% 41,832 2,654 - 24,432 14,746 1,289 355 (272) (6) (66) (6) FIDC 0% 48,446 - - 31,640 16,806 - ALPHAVILLE URBANISMO S.A 60% 289,749 178,804 193 193,007 110,720 68,987 29,655 (13,717) (2,772) (2,093) 10,878 Gafisa SPE-48 S/A 80% 99,752 31,615 - 23,515 44,414 19,907 4,017 (497) 380 (807) 3,474 Gafisa SPE-51 Empreendimentos Imobiliários Ltda. 95% 108,702 50,764 - 7,784 50,341 21,054 6,327 102 35 (808) 5,691 Gafisa SPE-55 S.A. 80% 40,146 4,937 - 5,359 29,365 5,855 1,782 (442) (10) (169) 1,152 Gafisa SPE-77 Empreendimentos Imobiliários Ltda 65% 64,339 18,131 46 50,894 41,555 8,172 667 (815) 7 (858) (992) Saí Amarela S/A 50% 6,530 3,476 (1) 132 2,198 291 250 (204) (35) 69 45 Sunshine S.A 60% 12,648 6,446 1 230 7,010 (24) 149 (42) 4 20 135 Cyrela Gafisa SPE Ltda 50% 4,292 728 - 118 3,521 3 3 (5) 42 - 82 The SPEs in which interest is over 50% are proportionally consolidated because they are managed jointly. Page: 30 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 03/31/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.3 Functional and presentation currency The interim individual and consolidated financial statements are presented in Reais, which is also the functional currency of the Company and its subsidiaries. 2.4 Recognition of results (i) Real estate development and sales Revenues, as well as costs and expenses directly related to real estate development units sold and not yet finished, are recognized over the construction period and the following procedures are adopted: (a) In the sales of finished units, the result is recognized when the sale is completed, with the transfer of significant risks and rights, regardless of the receipt of the contractual amount. (b) In the sales of unfinished units, the following procedures and rules were observed: • The incurred cost (including the cost of land, and other expenditures directly related to the inventory increase) corresponding to the units sold is fully appropriated to the income statement; • The percentage of incurred cost of units sold (including land) is measured in relation to total estimated cost, and this percentage is applied on the revenues from units sold, adjusted in accordance with the terms established in the sales contracts, thus determining the amount of revenues to be recognized in direct proportion to cost; • Any amount of revenue recognized that exceeds the amount actually received from customers is recorded as either current or non-current asset. Any amount received in connection with the sales of units that exceeds the amount of revenues recognized is recorded as "Payables for purchase of land and advances from customers"; Page: 31 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION
